Citation Nr: 1713498	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-10 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for resolved nasal deformity, status post surgical repair without residual airway obstruction.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected resolved nasal deformity, status post surgical repair without residual airway obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The February 2010 rating decision granted entitlement to service connection for resolved nasal deformity, status post surgical repair, without residual airway obstruction (also claimed as nasal fracture), and assigned a 0 percent (noncompensable) rating effective April 6, 2009.  A notice of disagreement with the assigned noncompensable disability rating was received in June 2010, a statement of the case was issued in January 2011, and a substantive appeal was received in April 2011.

The February 2010 rating decision also denied entitlement to service connection for sleep apnea (claimed as secondary to the service-connected nasal fracture disability), bilateral hearing loss, and tinnitus.  These claims were also noted in the Veteran's June 2010 notice of disagreement.  These issues were also addressed in the January 2011 statement of the case and the April 2011 substantive appeal.

The Board notes that the February 2010 rating decision, the June 2010 notice of disagreement, and the January 2011 statement of the case also listed a claim of entitlement to service connection for tension headaches, claimed as secondary to the nasal fracture claim.  However, on his April 2011 substantive appeal, the Veteran expressly limited his appeal to the four issues that are currently on appeal before the Board.  Therefore, the issue of entitlement to a headache disability has not been perfected for appeal, and the Board does not have jurisdiction over it.

In a June 2011 rating decision, the RO denied entitlement to service connection for sinusitis and the Veteran did not initiate an appeal of this issue.  

In December 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's nasal deformity, status post surgical repair is manifested by at least 50 percent obstruction of the nasal passages on both sides.  

2.  The evidence of record reflects that the Veteran does not have a left ear hearing loss disability for VA purposes.  

3.  Resolving reasonable doubt in favor of the Veteran, right ear hearing loss is etiologically related to the Veteran's in-service noise exposure.

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to the Veteran's in-service noise exposure.
CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for nasal deformity, status post surgical repair have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6502 (2016).

2.  Left ear hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 30310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In light of the fully favorable decision for the claims of entitlement to service connection for a right ear hearing disability and bilateral tinnitus, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

With respect to the remaining issues being decided herein, in a June 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the types of evidence that impact those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, a Board hearing transcripts, and the statements from the Veteran.  

Furthermore, the Veteran was medically evaluated in conjunction with his claims in December 2009 and January 2011, and an addendum to the January 2011 report was obtained in February 2011.  The Board finds that the resulting examination reports and addendum opinion are adequate for the purpose of determining entitlement to service connection and an increased rating.  The examination reports reflect review of the claims file and interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran his history of complaints and symptoms, performed physical examinations, and conducted any appropriate diagnostic testing.  The December 2009 VA examiner provided an etiology opinion with rationale, while the January 2011 opinion provided sufficient information to evaluate the severity of the Veteran's nasal deformity.  For these reasons, the Board concludes that the VA examination reports of record in this case provide adequate bases for decisions on the Veteran's claims.

During the December 2016 Board hearing, the undersigned explained the issues for which the respective hearing was being conducted, explained the bases for the RO's denial of the Veteran's claims, and asked questions designed to elicit information relevant to the claims being decided herein.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

In the case at hand, the Veteran is seeking entitlement to an initial compensable evaluation for his service connected nasal deformity, status post surgical repair.  A maximum 10 percent rating is warranted for this disability under 38 C.F.R. § 4.97, Diagnostic Code 6502, when there is traumatic nasal septum deviation with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

The Veteran has submitted an April 2011 record from his private ear, nose, and throat specialist in which he notes that the Veteran's "nasal obstruction shows the left nasal passage is blocked 50% and the right nasal passage is blocked 50%."  The Board notes that this assessment is contradicted by other evidence of record.  For example, a February 2010 VA examination report diagnosed resolved nasal deformity status post surgical repair without residual airway obstruction.  

The Board, however, can find no reason to favor one set of evidence over another.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating under Diagnostic Code 6502 have been satisfied for the entire appeals period.  

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected for resolved nasal deformity, status post surgical repair without residual airway obstruction, with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which each such disability is rated.  In this regard, the Veteran's rating for his nasal obstruction contemplates the difficulty breathing that is caused by this disability.

The Veteran's impairment is contemplated by the rating criteria under which this disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for this disability.  Therefore, the Board need not proceed to consider the second factor, that is, whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted   Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  The Board finds that no such exceptional disability picture has been raised by the record, and so no further discussion of this matter is warranted.  Yancy v. McDonald, 27 Vet.App. 484 (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his nasal deformity, status post surgical repair.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with the instant claim decided herein and, consequently, no further consideration of such is necessary at this time. 

For the foregoing reasons, the Board finds that a 10 percent rating, but no higher, is warranted for nasal deformity, status post surgical repair.  However, no other higher or separate ratings are warranted for this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to an even higher rating must be denied.

III.  Service Connection 	

The Veteran has claimed entitlement to service connection for bilateral hearing loss and tinnitus.  He essentially contends that these disabilities arose as a result of in-service acoustic trauma.  Specifically, the Veteran testified at his December 2016 Board hearing that such trauma occurred as in the course of performing his duties as a jet engine mechanic.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as arthritis sensorineural hearing loss and tinnitus, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015).

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on enlistment into service in August 1976 and on release from active duty in October 1979.  At the times of these examinations, the Veteran's audiogram readings were, in decibels, as follows:






Enlistment - April 1976
		



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
20
5
0
X
10

Release From Active Duty - August 1979




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
00/60*
0
LEFT
5
5
0
0
5

(*The Board notes that the decibel reading at the 3000 Hertz threshold in the right ear is difficult to read.  As will be discussed below, the VA examiner interpreted this reading as "00," while the private otolaryngologist interpreted it as "60.")  

Service treatment records reflect that the Veteran denied any past or current hearing loss or ear, nose, or throat trouble on his April 1976 enlistment and August 1979 release from active duty medical history reports.  However, he did first check and then cross out the box indicating "Don't Know" when asked about hearing loss on the August 1979 record.  Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, hearing loss, tinnitus, or associated symptoms during service.

With respect to post-service evidence, the Veteran underwent a VA examination in December 2009.  At the time of this examination, the Veteran's audiogram readings were, in decibels, as follows:





VA Examination Report - December 2009




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
0
35
50
LEFT
5
10
0
5
35

The puretone threshold average was 23.75 decibels in the right ear and 12.5 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 100 percent in the right ear and 98 percent in the left ear.  Based on the above, the examiner diagnosed normal to moderate sensorineural hearing loss in the right ear and hearing loss that was not disabling under 38 C.F.R. § 3.385 in the left ear.  The examiner opined that the Veteran's right ear hearing loss is not linked to service.  She noted a comparison between the testing that was performed at induction and separation, noting that there is no significant change in hearing.  She noted that hearing loss due to noise usually shows the greatest change at 4000 Hertz, and there is no change in this frequency in either ear while on active duty.  With respect to tinnitus, she opined that tinnitus in the absence of hearing loss related to noise exposure is less likely due to noise and, therefore, the etiology of the tinnitus is idiopathic.

The record also contains a March 2010 record and audiogram from the Veteran's private otolaryngologist.  The audiogram shows the following readings: 

Private Audiogram - March 2010




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
50
LEFT
10
15
5
10
35

Speech discrimination scores using the CID W-22 word list were 92 percent in the right ear and 84 percent in the left ear.

In an April 2011 letter, the Veteran's private otolaryngologist noted that the Veteran's release from active duty examination report showed hearing loss with a 60 decibel threshold at 3000 Hertz in the right ear and the left ear with 35 decibel threshold at 6000 Hertz.  He noted that, most likely, the 3000 Hertz testing frequency was actually 4000 Hertz because it is completely inconsistent with current testing and typical pattern of hearing loss.  He noted that a March 2010 audiogram revealed bilateral high frequency hearing loss with a 4000 Hertz dip to a 50 decibel threshold in the right and 45 decibels in the left.  He opined that the Veteran's hearing loss is most likely caused by or a result of noise exposure that could certainly be from jet engine exposure.  He also opined that the tinnitus is most likely caused by the noise exposure and the hearing loss that was incurred.   

A.  Left Ear Hearing Loss

With respect to the left ear hearing loss claim, the Board must deny this claim based on the absence of a left ear hearing loss disability that meets VA's criteria for a hearing loss disability under 3.385.  On the December 2009 VA examination report, none of the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and speech recognition scores using the Maryland CNC Test are not less than 94 percent.  

Nor does the March 2010 private audiology report reflect that the Veteran has a current left ear hearing loss disability for VA purposes, even though the otolaryngologist's April 2011 opinion diagnosed bilateral high frequency hearing loss.  The Board notes that this letter misinterprets the March 2010 audiogram, inadvertently referencing a 45 decibel reading at 4000 Hertz while the audiogram itself clearly marks a reading of 35 decibels (not 45 decibels) at the 4000 Hertz threshold of the left ear.  Indeed, the Board notes that the 35 decibel reading is consistent with the 35 decibel reading for the 4000 Hertz left ear threshold that appears in the December 2009 VA examination report conducted just four months prior.  The Board therefore concludes that neither the March 2010 private audiogram nor any other pertinent evidence from the period in question reflects left ear auditory thresholds of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.  Nor is there any such evidence that left ear auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater.  

In addition the Board notes that the results of the speech discrimination testing that was performed during the March 2010 test cannot be used as a basis for granting this claim, as it does not conform to the testing requirements of 38 C.F.R. § 3.385.  The March 2010 audiology report notes that testing was performed with use of the CID W-22, which is a different word list than the Maryland CNC list that is required for use in order for the results to be valid for VA purposes.  Therefore, even though the March 2010 audiology report notes a speech discrimination score of 84 percent, the fact that this test was performed using methodology that does not comply with the testing requirements of 38 C.F.R. § 3.385 means that service connection cannot be granted based on the results of this testing.  Therefore, the Board finds that the Veteran does not have left ear hearing loss that satisfies the VA criteria to be considered a hearing loss disability for VA purposes.  

The Board acknowledges that the Veteran himself believes that he has a current left ear hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe left ear hearing difficulties, he does not possess the necessary medical expertise to diagnose a left ear hearing loss disability pursuant to VA regulations.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current left ear hearing loss disability, service connection for left ear hearing loss cannot be granted.  

The Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against this claim and, therefore, the claim is not in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990). Accordingly, entitlement to service connection for left ear hearing loss must be denied.

B.  Right Ear Hearing Loss

With respect to the right ear hearing loss claim, the Board notes that the December 2009 VA and April 2011 private etiology opinions were prepared by medical professionals who possess the necessary education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  These opinions demonstrate familiarity with the facts of the Veteran's case and provide etiology opinions with rationales.   Each examiner provides an opinion based on his or her reading of the record, in particular of the August 1979 release from active duty examination report.  As noted above, the VA examiner interpreted the threshold reading for the right ear at 3000 Hertz to be "00," which would be consistent with finding no significant changes in the thresholds at any of the pertinent frequencies in service.  

On the other hand, the private otolaryngologist's opinion is based on his determination that the right ear reading that was written in at 3000 Hertz was actually 60 decibels rather than "00."  The private otolaryngologist further explained his observation that the 60 decibel reading appears to apply to the 4000 Hertz level.  He has also explained how such a reading is consistent with known medical principles and with the Veteran's December 2009 audiometry readings.  

The Board can find no reason to favor one of these etiology opinions over the other.  Accordingly, the Board finds that the evidence is in relative equipoise with respect to the etiology of the Veteran's right ear hearing loss disability.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for right ear hearing loss is warranted.  

C.  Tinnitus

With respect to the tinnitus claim, the Board finds the April 2011 otolaryngologist's opinion to be probative for the same reasons that it found this opinion to be probative with respect to the right ear hearing loss claim.  Because the April 2011 private opinion links the Veteran's tinnitus to his in-service noise exposure and his right ear hearing loss, the Board will again resolve reasonable doubt in the Veteran's favor and find that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to a 10 percent evaluation for nasal deformity, status post surgical repair is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also claimed entitlement to service connection for sleep apnea.  He has asserted that he was diagnosed with sleep apnea approximately 30 years following his separation from service.  He has contended that his sleep apnea was incurred secondary to, or was aggravated by, his service-connected residuals of a nasal fracture.  

The Veteran underwent a VA examination in January 2011, and the examiner opined that the Veteran's "[s]leep apnea is not caused by nasal deformity and patient's intolerance to CPAP is due to claustrophobia rather than nasal obstruction."  The Board finds that the opinion provided on causation is insufficient and the opinion does not specifically address aggravation.  

In an April 2011 letter, the Veteran's private otolaryngologist opined that the Veteran's "nasal turbinate hypertrophy may contribute to his [obstructive sleep apnea]."  The Board notes that such an assertion is far too speculative to serve as a basis for granting the Veteran's claim.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6   (1993) (doctor's statement framed in terms such as 'could have been' is not probative).  Also, no supporting rationale was provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Given that the above evidence does not present an adequate basis on which to decide this claim, the Board finds that a remand for a new sleep apnea opinion is warranted.  Also, the Veteran's private physician should be asked to supplement his opinion.  

Accordingly, the case is REMANDED for the following action:

1.  After securing any authorization from the Veteran, if necessary, please contact Dr. J.M.B. and ask for a supplemental opinion to his April 18, 2011 letter.  In light of Dr. J.M.B.'s opinion that the Veteran's "nasal turbinate hypertrophy may contribute to his OSA," Dr. J.M.B. is asked to specifically opine with a supporting rationale on whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's nasal deformity, status post surgical repair/nasal turbinate hypertrophy caused or aggravated (permanently worsened) his sleep apnea.  If aggravation is found, Dr. J.M.B. is asked to quantify the degree of aggravation, if possible.

2.  Obtain an addendum opinion to the January 2011 sleep apnea examination report.  The claims file must be made available to the opinion provider.  Based on a review of the file, the examiner should opine on whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea was caused by OR aggravated by his service-connected nasal fracture, status post surgical repair/nasal turbinate hypertrophy.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


